IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 37 EM 2015
                              :
              Respondent      :
                              :
                              :
         v.                   :
                              :
                              :
YUWSHA ALWAN,                 :
                              :
              Petitioner      :


                                        ORDER



PER CURIAM

      AND NOW, this 22nd day of June, 2015, as the Court of Common Pleas of

Philadelphia County has granted Petitioner nunc pro tunc relief, the Petition for Leave to

File Petition for Allowance of Appeal Nunc Pro Tunc is DISMISSED AS MOOT. See

Commonwealth v. Alwan, CP-51-CR-0012299-2011 (order dated 4/30/2015).